Exhibit 10.1 

Employment Agreement
 
This Employment Agreement (“Agreement”) is made and effective as of 10/4/2018 by
and between Zoom Telephonics, Inc., a Delaware company with offices currently
located at 99 High Street, Boston, MA 02110 (the “Company”), and Joseph Lee
Wytanis, an individual who resides at whose principal place of residence is
currently at (the “Executive”) (collectively referred to herein as the
“Parties”).
 
WHEREAS, the Company desires to employ Executive by engaging Executive to
perform services under the terms hereof; and
 
WHEREAS, Executive wishes to be employed by the Company and provide full-time
personal services to the Company in return for the compensation and benefits
detailed herein.
 
Statement of Agreement
 
 
FOR AND IN CONSIDERATION of the mutual promises and covenants set forth herein,
each of the Company, directly or through its subsidiaries, and Executive hereby
agrees to the employment of Executive on the following terms and conditions and,
except to the extent specifically superseded by this Agreement, subject to all
of the Company’s policy and procedures regarding its employees.
 
1.
Employment.
 
1.1.
General
The Company shall employ Executive as a full-time employee of the Company
effective as of October 29, 2018 (the “Start Date”), in the position set forth
in Section 1.2, and upon the other terms and conditions herein provided.
Executive agrees to devote his best efforts, energies, and skill to the
discharge of the Responsibilities and Authorities set for in Section 1.3 below.
 
1.2.
Position
Executive shall serve as the President and Chief Operating Officer of the
Company, with responsibilities and authority set forth in Section 1.3. Executive
shall report to the CEO and, when requested, the Board of Directors.
 
1.3.
Responsibilities and Authority
a)
Oversee budgets, financial performance, staff, and other non-CEO executives in
the Company.
b)
Oversee all contracts and commitments.
c)
Manage the Company to achieve significant profitable growth.
d)
Manage the Company for the benefit of its investors and employees.
e)
Work with staff, other executives, and board members to plan & implement a
near/long term strategy for the Company.
f)
Meet with board members and other executives to assess the direction of the
Company and ensure it is in line with the Company’s vision and mission.
g)
Establish business relationships with manufacturing partners and key component
suppliers.
h)
Assist Company sales team to help increase profitable sales.
i)
Encourage business investment as appropriate.
j)
Act as visionary and provide leadership for the Company.
k)
Oversee complete operation of the Company ensuring its objectives and goals are
met.
l)
Act as the face of the Company when dealing with customers, partners, investors,
press, government, and community.
 
 
1

 
 
1.4.
Primary Place of Performance
Company’s principal executive office currently located at 99 High Street,
Boston, MA 02110. Executive understands that the principal executive office may
change in the near future to a different location nearby. In addition, the
Company may from time to time require Executive to travel temporarily to other
domestic and international locations on Company business.
 
1.5.
Term
The term of this Agreement commences on the Start Date and continues until
employment terminates pursuant to Section 5 of this Agreement.
 
2.
Compensation and Related Matters.
 
2.1.
Annual Base Salary
Executive shall initially receive a base salary at the rate of US$200,000 per
annum, subject to withholdings and deductions, and paid electronically to
Executive’s designated bank accounts on a bi-weekly basis. Annual base salary
increases will be a minimum of the prior year US inflation rate plus 2%.
 
2.2.
Annual Bonus
Commencing upon the Start Date, Executive shall be entitled to performance
bonuses, determined and paid semi-annually according to the Company fiscal year.
Each bonus will be based on performance goals mutually agreed upon by the
Executive and the Company. The first semi-annual bonus will be up to 25% of the
Executive’s annual base salary, plus any pro-rata amount, based on achievement
of the mutually agreed objectives. The second and on-going semi-annual bonus
will be up to 25% of the Executive's then annual base salary, based on
achievement of mutually agreed objectives. All bonuses shall be paid in a lump
sum, subject to withholdings and deductions, and paid electronically to
Executive’s designated back accounts.
 
2.3.
Signing Bonus
Executive shall be entitled to a signing bonus in the gross amount, prior to
applicable withholding and deductions, of US$30,000 which shall be paid by
Company within 30 days of the Start Date.
 
2.4.
Living Expenses
While Executive is employed by Company, Company will pay for Executive’s lease
of a fully furnished two (2) bedroom apartment/condo near the Company’s
principal office. The total cost to Company, including furniture and utilities,
will not exceed US$8,500 per month.
 
 
2

 
 
2.5.
Travel and Expenses for Personal Visits Home
While Executive is employed by Company, Company will pay for two (2) round-trip
economy class airline tickets per month for Executive to visit his family at his
home and/or for Executive’s family members to visit Executive in Boston. Non-use
of any round-trip economy class airline travel within a given month will be
forfeited and will not be carried forward to the subsequent month.
 
2.6.
Travel and Expenses for Business Trips
Domestic and international travel will be according to Company Travel Policy
and/or normal business travel approach for Senior Executives. For any
international non-stop airline flight greater than six (6) hours, Executive is
entitled to Business Class accommodations.
 
3.
Equity Awards.
 
3.1.
Initial Stock Option
Upon or near the Executive’s Start Date, Executive will receive an initial
option grant to purchase 100,000 shares of the Company’s common stock, at a
purchase price equal to the fair market value of the Company’s Common Stock on
the date of grant (such fair market value to be determined by the closing price
on the day prior to the date of grant ). The option will be subject to the terms
and conditions applicable to options granted under the Company’s 2009 Stock
Option Plan (the “Plan”), as described in the Plan and the applicable option
agreement Executive will be required to sign. All shares subject to such option
will vest over two years from the grant date, the “Vesting Commencement Date”).
Twenty-five percent (25%) of the shares subject to such option shall vest on the
6-month anniversary of the Vesting Commencement Date and the remaining options
shall vest in equal 6-month installments over the two years. The initial stock
options will expire three years after the Vesting Commencement Date.
 
3.2.
Additional Stock Option
Within 24 months of Executive’s Start Date, Executive will receive an additional
option grant to purchase that number of shares of Company common stock
calculated by the cost per share as determined by the Black-Scholes pricing
model up to US$100,000 of Company expense totaled over the period the expense
will occur. The option will be subject to the terms, conditions, vesting, and
expiration timeframe listed above in Section 3.1.
 
 
3

 
 
4.
Benefits and Perquisites.
 
4.1.
Benefits
Executive shall participate in such full-time employee and executive benefit
plans and programs as the Company may from time to time offer, subject to the
terms and conditions of such plans. Executive benefits are to begin on the Start
Date.
 
4.2.
Life Insurance
Company shall pay for Executive premiums of a Term Life Insurance policy, up to
a maximum of $5,000 annually, beginning on the Start Date.
 
4.3.
401(k) Savings
Executive may participate in the Company 401(k) savings program immediately on
the Start Date.
 
4.4.
Paid Vacation, Sick, and Holiday
Vacation and sick time shall be in accordance with Company policies, with four
(4) weeks’ vacation and up to six (6) days sick time per year.
 
4.5.
Computer and Cell Phone
On the Executive’s Start Date, Executive will be provided an Apple Mac laptop,
four (4) monitors, two (2) dual monitor stands, two (2) docking stations, and
printer for use in Executive’s Company office and his apartment/condo. Monthly
Executive cell phone charges for domestic and international calling will be
reimbursed by Company.
 
4.6.
Liability Protection
Executive will be protected under the Company Officer’s and Director’s liability
insurance.
 
4.7.
Legal Fees
Company shall promptly reimburse or directly pay on Executive’s behalf, attorney
fees and costs incurred by the Executive in connection with the negotiation,
drafting, and finalization of this Agreement, up to an amount not to exceed
$5,000.
 
4.8.
Allowed Activities
Executive is allowed to participate on non-competing company, university, and/or
non-profit organization boards while working at Company full-time, provided that
Executive shall not engage in any activity which would reasonably be expected to
interfere with the performance of Executive’s duties, services and
responsibilities for the Company.
 
 
4

 
 
5.
Termination.
 
5.1.
At-Will Employment
Subject to the obligations of the Company in Section 5.2 and 5.3, the Parties
acknowledge that Executive’s employment is and shall continue to be at-will, as
defined under applicable law. This means that it is not for any specified period
of time and can be terminated by Executive or by the Company at any time, with
or without advance notice.
 
5.2.
Change of Control
In the event of “Change of Control” the Executive will receive severance pay
equal to six (6) months’ base salary if (a) employment is terminated without
Cause within six months after a change-in-control, or (b) the Executive’s job
responsibilities, reporting status or compensation are materially diminished and
the named Executive leaves the employment of the acquiring company within six
months after the change-in-control. In addition, in the event of a
change-in-control of Company, outstanding stock options granted to the Executive
will become immediately vested, with the right to be exercised at the option
grant price. For purposes of this Agreement, “Change of Control” shall mean that
any person, partnership or corporation acquires all or substantially all of the
assets and business of the Company or a majority of the voting power represented
by the equity of the Company or any successor thereto.
 
5.3.
Severance
If Executive is terminated for any reason other than for Cause or Change of
Control, Executive will receive three (3) month base salary pay to be paid in
accordance with the Company’s normally scheduled payroll and payment on a
pro-rata basis of annual bonus, and all outstanding stock options that have
vested (or that will ordinarily vest within six (6) months) will become
immediately vested and will be exercisable for a period of up to 30 days after
termination.
 
5.4.
Voluntary Termination; For Cause Termination
If Executive voluntarily terminates his employment with the Company or if the
Company terminates Executive’s employment for Cause, then Executive shall not be
entitled to any severance compensation.
 
5.5.
Death or Disability
If this Agreement terminates due to Executive Death or Disability, Company shall
pay Executive, or to Executive heirs or estate if applicable, the Severance
listed in Section 5.3.
 
 
5

 
 
5.6.
Cause Definition
“Cause” means, for purposes of this agreement, any of the following:
a)
Conviction of the Executive of a felony or any other serious crimes;
b)
Commission by the Executive of any act of theft, fraud, breach of fiduciary duty
or gross moral turpitude;
c)
Executive’s gross negligence or willful misconduct in the performance of his
duties;
d)
Wrongful misappropriation by the Executive of any Company, or Company clients,
money, assets, or other property; or
e)
Any material breach of this Agreement that remains uncured for 30 days after
notice of such breach.
 
6.
Executive’s Restrictive Covenants. Executive’s employment with the Company is
conditioned upon his signing the Company’s Intellectual Property and
Confidentiality Agreement (“IPCA”), a copy of which is attached as Exhibit A to
this Agreement.
 
6.1.
Non-Compete
During the term of Executive’s employment, and for any period while severance is
being paid in accordance with Section 5.3 above, Executive shall not either
alone or as a member of a partnership or association, or as an officer,
director, advisor, consultant, agent, or employee of any other organization, be
engaged in or concerned with any other duties or pursuits requiring Executive’s
active personal services that will conflict with Executive’s ability or
objectivity in performing Executive’s obligations under this Agreement. For this
purpose, Competition with the business of the Company includes supplying
products or providing services to any customer or client with which the Company
has done any business during the period commencing one year prior to the date
hereof and ending on the termination of Executive’s employment with the Company.
 
6.2.
Confidential Information
During the term of Executive’s employment and thereafter, Executive shall not
make or cause to be made any unauthorized disclosure or other use of any
confidential information regarding the Company or any of its activities and
operations, except to the extent reasonably necessary or appropriate in
connection with the performance by Executive of Executive’s authority and
responsibility under this Agreement or as may be legally required; provided,
however, that nothing herein contained shall preclude the use or disclosure of
any information known generally to the public. Notwithstanding the foregoing,
Executive acknowledges and understand that he or she shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that (A) is made (i) in confidence to a Federal.
State. or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. Also,
if Executive files a lawsuit for retaliation by an employer for reporting a
suspected violation of law, Executive may disclose the trade secret to
Executive's attorney and use the trade secret information in the court
proceeding, provided that Executive files any document containing the trade seam
under seal and does not disclose the trade secret except pursuant to court
order.
 
 
 
6.3.
Non-Solicitation
During the term of Executive’s employment and for a period of one year
thereafter, Executive shall not, either alone or in conjunction with or
assistance of another person, interfere with or harm, or attempt to interfere
with or harm, the business of the Company (or any of its subsidiaries or
affiliates) by offering employment to any person who is employed by the Company.
 
6.4.
Invention Assignment
During the term of this agreement, Executive hereby assigns to Company all
right, title, and interest in and to any Inventions Executive develops or
creates, individually or jointly, in connection with Executive's employment
relationship with Company.
 
6.5.
No Disparagement
During the term of Executive’s employment and thereafter, Executive shall not
criticize, ridicule or make any statement which disparages or is derogatory of
the Company or any person affiliated with the Company to any third party or in
any public statement.
 
6.6.
No Failure to Return Property
Upon termination of employment, Executive is to immediately surrender to the
Company possession of all Company property in Executive’s possession or control,
tangible or intangible, including without limitation equipment, trade secrets,
confidential and proprietary information and intellectual property in whatever
embodiment or form, and all copies and other reproductions and extracts thereof,
including those prepared by Executive. Executive also agrees to destroy any
copies of such property and to permanently delete any electronic copies thereof.
 
7.
Resolution of Disputes.
 
7.1.
Negotiation
The Parties shall attempt in good faith to resolve any such dispute promptly by
negotiation. Either may give the other written notice of any dispute not
resolved in the normal course of business, stating that party’s position and
proceed with negotiations. Within five (5) business days after delivery of the
disputing party's notice, the Parties shall meet at a mutually acceptable time
and place, and thereafter as often as they reasonably deem necessary, to attempt
to resolve the dispute. All reasonable requests for information made by one
party to the other will be honored.
 
 
6

 
 
7.2.
Arbitration
If any issues in dispute are not resolved by such negotiation (or if any party
fails to participate in such negotiation), any party may, by written notice to
the other, demand that the dispute be resolved by binding arbitration in Boston,
MA, before a single arbitrator pursuant to the national rules for the resolution
of employment disputes of the American Arbitration Association (“AAA”). The
arbitrator shall be instructed, and the parties shall cooperate, with completing
the arbitration with a ruling, if possible, in writing on each issue in dispute
within 60 days of the arbitrator’s appointment by the AAA. The arbitrator shall
have the power to award damages, equitable relief, reasonable attorney's fees
and expenses, and the fees and expenses of the arbitrator and of the AAA, to any
party. The arbitrator’s rulings and awards shall be final and binding upon the
Parties and judgment thereon may be entered in any court having competent
jurisdiction. Unless otherwise ordered by the arbitrator, the Company and
Executive shall each pay an equal share of the fees and expenses of the
arbitrator and of the AAA.
 
8.
Miscellaneous Provisions.
 
8.1.
Representation as to Limitations
Executive represents and warrants that Executive is not under any contractual or
legal restraint that prevents or prohibits Executive from entering into this
Agreement or performing the duties and obligations described in this Agreement.
 
8.2.
Assignment
Executive may not assign this Agreement or any of its rights or obligations
under this Agreement without Company’s prior written consent. Company may assign
this Agreement or any of its rights and obligations under this Agreement,
effective upon written Notice to Executive.
 
8.3.
Notices
Any notice, request, claim, demand, document and other communication hereunder
to any Party shall be effective upon receipt (or refusal of receipt) and shall
be in writing and delivered personally or by certified or registered mail,
postage prepaid (or if it is sent through any other method agreed upon by the
Parties), as follows:
a)
If to Company, at the address set forth on the first page hereto, to the
attention of the CEO.
b)
If to Executive, at the address set forth on the first page hereto, to the
attention of the Executive.
c)
Or at any other address as any Party shall have specified by notice in writing
to the other Party.
 
 
7

 
 
8.4.
Headings
The headings and captions are for convenience only and shall not be deemed to
limit, construe, affect, or alter the meaning of the underlying provisions.
 
8.5.
Severability
If any provision of this Agreement is or becomes invalid, illegal, or
unenforceable in any jurisdiction for any reason, such invalidity, illegality,
or unenforceability shall not affect the remainder of this Agreement, and the
remainder of this Agreement shall be construed and enforced as if such invalid,
illegal, or unenforceable portion were not contained herein.
 
8.6.
Governing Law
This Agreement shall be construed and enforced under and in accordance with the
laws of the Commonwealth of Massachusetts without giving effect to the conflict
of law principles thereof.
 
IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
and year first above written.
 
 
8

 
 
 
 
 
Zoom Telephonics, Inc.
 
Executive
 
 
 
By:
 
By:
/s/ Frank Manning
 
/s/ Joseph Lee Wytanis
Name: Frank Manning
Title: Chairman & CEO
 
Name: Joseph Lee Wytanis
 
 
 
 

 
 
9
